Title: To James Madison from William Charles Coles Claiborne, 24 April 1807
From: Claiborne, William Charles Coles
To: Madison, James



Sir
New Orleans 24. April 1807.

Governor Folch, accompanied by two or three Spanish officers arrived in this City last Evening.  I shall have a conference with him on this day, and will endeavor to make some arrangements as to the difficulties referred to in my letter of the 21. instant.  I am Sir, very respectfully, Your hble Servt.

William C. C. Claiborne

